Citation Nr: 0920297	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-09 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran served a verified term of active duty in the 
United States Army between April 2004 and March 2005.  The 
record also includes references to an unverified term of 
service in the Army between October 2001 and April 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
a mental disorder.  

The Veteran's claim was previously before the Board, and in 
December 2008, the Board sent the Veteran's claim folder to a 
specialist for an opinion as to whether the Veteran's 
currently-diagnosed mental disorder was incurred during or 
caused by service, or whether a preexisting mental health 
issue was worsened by service.  The Board received a response 
in February 2009, a copy of which was sent to the Veteran, 
and the Veteran was given an opportunity to provide more 
evidence or argument in support of his claim.  The Veteran 
did not submit anything concerning the claim in the sixty 
days following notice of the specialist's opinion.  The Board 
may therefore proceed to the merits of the claim.


FINDING OF FACT

The Veteran's currently-diagnosed mental disorder began and 
was initially diagnosed during service, and the Veteran has 
demonstrated continuing symptomatology since service.


CONCLUSION OF LAW

Service connection for a mental disorder is warranted. 
38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Entitlement to Service Connection for a Mental Disorder

The Veteran seeks service connection for a mental disorder, 
alleging his condition was incurred during service.  

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  In order to 
rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. 
Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, No. 
02-7347 (Fed. Cir. June 1, 2004).

The Board first notes that the Veteran was diagnosed with a 
lifelong personality disorder during service, and that the 
most recent VA examination report indicated an antisocial 
personality disorder.  Personality disorders are not diseases 
or injuries within the meaning of the applicable legislation 
on VA compensation benefits, and service connection is 
prohibited for personality disorders.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  
Service connection may be granted, however, for an 
overlapping psychiatric disorder.

The evidence shows that during service, the Veteran was 
treated repeatedly at a local hospital, at an inpatient 
treatment facility, and at a VA Medical Center for 
depression, anxiety, trouble sleeping, audiological 
hallucinations, suicidal ideation, and an alleged suicide 
attempt.  Over the course of this treatment, multiple doctors 
diagnosed the Veteran with an "[a]djustment disorder with 
depressed mood."  These doctors also noted that the Veteran 
suffered from a personality disorder.  After his third stay 
at the inpatient treatment facility, one doctor diagnosed the 
Veteran with "[m]ajor depressive disorder without psychotic 
features, atypical agitative type."  The reports noted no 
psychiatric history prior to service other than treatment as 
a child for nightmares.

The Veteran's wife, mother, and sister each submitted letters 
on behalf of the Veteran.  Each of the letters addressed the 
way the Veteran changed during service and the fact that his 
mental and emotional problems have continued since his 
discharge.

In conjunction with his present claim, the Veteran was 
provided with a VA Examination in June 2008.  The examiner 
diagnosed the Veteran with an "[a]djustment disorder with 
depressed mood."  In his summary, the examiner opined that 
"[i]t does appear that the Veteran's experiences during the 
military led to significant mood-related problems, which 
caused disruption in his marriage, and his ability to perform 
his job during the service.  However, his diagnosis, even 
when hospitalized, remained an adjustment disorder and not a 
clear depressive disorder or other significant AXIS I 
diagnosis."  He further stated that "[i]t is difficult to 
determine if the Veteran's current adjustment disorder is 
directly caused by his military service . . . ."  The 
examiner concluded that "[w]hile it is clear that the 
Veteran appeared to develop mood-related difficulties related 
to the service and his life situation at that time, and these 
continue to some extent, it would be difficult to attribute 
his current adjustment disorder directly to his military 
service."  

As noted above, the Board sent the Veteran's claim folder to 
a VA psychiatrist for an opinion as to whether the Veteran's 
currently-diagnosed mental disorder was incurred during or 
caused by service, or whether a preexisting mental health 
issue was worsened by service.  In February 2009, after 
reviewing the claim folder, the psychiatrist stated that 
"[i]t is my opinion that the patient's current diagnosis of 
a mental disorder did occur while he was on active duty."  
The psychiatrist stated that there was no clear evidence that 
a preexisting mental health issue was worsened by his 
service.  The examiner noted the in-service documentation of 
the Veteran's reports that he was under a great deal of 
stress from the military.  

The evidence, taken in conjunction with the presumption of 
soundness, demonstrates that the Veteran's mental disorder 
was first manifested during service, and that the 
symptomatology of the disorder has continued to the present.  
Although the Veteran has indicated a difficult childhood, 
there is no diagnosis of any mental disorder prior to 
service.  The only noted psychiatric treatment prior to the 
Veteran's service was "one visit to a provider when he was 
approximately eight years old" because of nightmares.  
During service, the Veteran had extensive treatment for 
psychiatric issues, and was diagnosed with the same disorder 
currently diagnosed: adjustment disorder with depressed mood.  
Statements by the Veteran and his immediate family describe 
significant changes in the Veteran's personality that began 
during service and have continued to the present, thus 
showing a continuing symptomatology.  

The report stemming from the June 2008 VA examination 
includes the VA examiner's statement that he is unable to 
determine whether the Veteran's current adjustment disorder 
should be attributed to his service.  The examiner's 
findings, however, actually support a determination that the 
Veteran's current disorder is service connected.  Initially, 
the Board notes, the examiner diagnosed the Veteran as having 
an adjustment disorder with depressed mood, the same 
diagnosis repeatedly made by doctors during the Veteran's 
service.  Further, the examiner's diagnosis of an adjustment 
disorder is based on the Veteran's mood issues: "[the 
Veteran] presents with symptoms indicative of mood 
disturbance, which could be characterized most accurately by 
the diagnosis of an adjustment disorder."  As noted above, 
the examiner found that the Veteran "develop[ed] mood-
related difficulties related to his service and his life 
situation at that time, and these continue to some 
extent . . . ."  

The February 2009 opinion obtained by VA from the VA 
psychiatrist included a clear finding that the Veteran's 
currently-diagnosed mental disorder began while he was on 
active duty.  

Based on these findings and the lack of any evidence of mood 
disturbances or an adjustment disorder prior to service, the 
Board finds that the Veteran's mood related difficulties, 
currently diagnosed as an adjustment disorder, developed 
during service.  The Veteran has met the required showing for 
service connection.  He has a medical diagnosis of a current 
disability, as he has been diagnosed with and continues to 
carry a diagnosis of "adjustment disorder with depressed 
mood."  There is competent evidence of in-service stressors 
that have been attributed to the occurrence of his mental 
disorder diagnosis, including the Veteran's in-service 
complaints of stress from his family life, a problematic 
financial situation, and difficulty with work.  Further, and 
equally important, the Veteran was first diagnosed with his 
disability while in service.  There is competent medical 
evidence of a nexus between the Veteran's in-service 
depression and the current diagnosis of adjustment disorder 
with depressed mood, as provided by the February 2009 
psychiatric opinion obtained by VA.  Therefore, service 
connection is warranted.


ORDER

Service connection for a mental disorder is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


